Civilian fay; dismissal; administrating e remedies; failure to exhaust. — On January 20,1967, the court denied plaintiff’s motion for summary judgment in his case to recover pay of the position from which he claimed he was improperly removed, the court holding that with respect to the only point urged by plaintiff in that motion, he had failed to exhaust his administrative remedy, and the case was remanded to the trial commissioner for further proceedings on the remaining aspects of the case. 178 Ct. Cl. 146, 371 F. 2d 466. On May 12, 1967, the case again came before the court on defendant’s motion for summary judgment urging, among other things, that plaintiff had failed to exhaust his administrative remedies in connection with the remaining aspects of bis case. On October 27, 1967, after considering defendant’s motion, plaintiff’s opposition thereto and without oral argument, the court concluded that plaintiff had failed to exhaust his administrative remedies and the petition was dismissed.